DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 4-13, 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over by Yuan et al. (20040165877 A1) in view of Fouasse (1325936).
Regarding claim 1, Yuan et al. discloses (see Fig. 6, for immediate review Annotated Fig. 6 is provided below) a lens module (as in camera module 2) comprising a lens barrel (21+22+252+30) and a plurality of lenses (32) having refractive power, wherein,
 the lens barrel has an inner-wall surface (as indicated in annotated Fig. 6, inner wall of 30)   and an outer-wall surface (as indicated in annotated Fig. 6, outer wall of 21) opposite to each other and is provided with an air outlet (as indicated in annotated Fig. 6, air outlet between 22 and 30) communicating with the outside, wherein the air outlet is located between the inner-wall surface and the outer-wall surface; and 
a first lens of the lenses (as indicated in annotated Fig. 6, outer most lens 32) is the lens closest to an object side, the first lens has an object-side optical surface facing the object side, and at least over 95% of a surface area of the optical surface of the first lens is exposed to the outside (outer most lens 32 having 100% of optical surface area exposed to outside)..
Yuan et al. does not state a material of the first lens is glass.
Fouasse discloses lens module having first object side lens A as in Fig. 1-2 is made of glass (page 2 line 25-35 discloses lens A is glass lens with index of refraction of 1.51655.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use glass material for forming a lens to compensate for temperature variation as stated by Fouasse; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    397
    591
    media_image1.png
    Greyscale


Regarding claim 2, Yuan et al. further  discloses (see Fig. 6, for immediate review an annotated Fig. 6 is provided above) the inner-wall surface defines an accommodation space (as shown in Fig. 6, inner wall surface of 31 forms an enclosed area forming inner surface), and the outer-wall surface faces the outside, wherein the lenses are disposed in the accommodation space and lean on the inner-wall surface (as in the Fig. 6, lenses are formed on inner surface).

Regarding claim 3, Yuan et al. further discloses (see Fig. 6) a penetration direction of the air outlet (L2 indicates outlet direction) is substantially parallel to an optical axis direction of the lens.

Regarding claim 5-6, Yuan et al. in view of Fouasse discloses the lens module as in claim 2 except the outer-wall surface of the lens barrel is provided with a threaded portion is adapted to be screwed to a lens holder
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide threaded portion on an outer wall of 21 for attaching 21 to base 10 for the purpose of attaching lens assembly to case similar to threaded portion 31 , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co , 193 USPQ 8.

Regarding claim 7, Yuan et al. a second lens (32 facing 11), and the second lens is the lens closest to an image side, and a material of the second lens is plastic and has a cut edge.
Yuan et al. in view of Fouasse do not teach a material of the second lens is plastic
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use plastic material for forming a lens to reduce cost of making lens since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 8, Yuan et al. further discloses (see Fig. 6) at least over 98% of the surface area of the optical surface of the first lens is exposed to the outside (first lens 32 having 100% of the optical surface area is exposed outside).

Regarding claim 9, Yuan et al. further discloses (see Fig. 6) the lenses further comprise a third lens (middle lens 32)  disposed between the first lens and the second lens.

Regarding claim 10, Yuan et al. further discloses (see Fig. 6) a spacer disposed in the lens barrel, and the spacer is configured to lean on at least one of the lenses (as in illustrated in Fig. 6, portion of the barrel 32 between 32 facing 11 and middle lens 32 forms a spacer leaning on one of the lens 32).

Regarding claim 11, Yuan et al. discloses (see Fig. 6, for immediate review Annotated Fig. 6 is provided below) a lens module (as in camera module 2) comprising a lens barrel (21+22+252+30) and a plurality of lenses (32) having refractive power, wherein,
 the lens barrel has an inner-wall surface (as indicated in annotated Fig. 6, inner wall of 30)   and an outer-wall surface (as indicated in annotated Fig. 6, outer wall of 21) opposite to each other and is provided with an air outlet (as indicated in annotated Fig. 6, air outlet between 22 and 30) communicating with the outside, wherein the air outlet is located between the inner-wall surface and the outer-wall surface; and 
a first lens of the lenses (as indicated in annotated Fig. 6, outer most lens 32) is the lens closest to an object side, the first lens has an object-side optical surface facing the object side, where in there is no retainer to cover the object-side optical surface of the first lens..
Yuan et al. does not state a material of the first lens is glass.
Fouasse discloses lens module having first object side lens A as in Fig. 1-2 is made of glass (page 2 line 25-35 discloses lens A is glass lens with index of refraction of 1.51655.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use glass material for forming a lens to compensate for temperature variation as stated by Fouasse; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 12, Yuan et al. further  discloses (see Fig. 6, for immediate review an annotated Fig. 6 is provided above) the inner-wall surface defines an accommodation space (as shown in Fig. 6, inner wall surface of 31 forms an enclosed area forming inner surface), and the outer-wall surface faces the outside, wherein the lenses are disposed in the accommodation space and lean on the inner-wall surface (as in the Fig. 6, lenses are formed on inner surface).

Regarding claim 13, Yuan et al. further discloses (see Fig. 6) a penetration direction of the air outlet (L2 indicates outlet direction) is substantially parallel to an optical axis direction of the lens.

Regarding claim 15-16, Yuan et al. in view of Fouasse discloses the lens module as in claim 2 except the outer-wall surface of the lens barrel is provided with a threaded portion is adapted to be screwed to a lens holder
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide threaded portion on an outer wall of 21 for attaching 21 to base 10 for the purpose of attaching lens assembly to case similar to threaded portion 31 , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co , 193 USPQ 8.

Regarding claim 17, Yuan et al. a second lens (32 facing 11), and the second lens is the lens closest to an image side, and a material of the second lens is plastic and has a cut edge.
Yuan et al. in view of Fouasse do not teach a material of the second lens is plastic
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use plastic material for forming a lens to reduce cost of making lens since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 18, Yuan et al. further discloses (see Fig. 6) the lenses further comprise a third lens (middle lens 32)  disposed between the first lens and the second lens.

Regarding claim 19, Yuan et al. further discloses (see Fig. 6) at least over 98% of the surface area of the optical surface of the first lens is exposed to the outside (first lens 32 having 100% of the optical surface area is exposed outside).

Regarding claim 20, Yuan et al. further discloses (see Fig. 6) a spacer disposed in the lens barrel, and the spacer is configured to lean on at least one of the lenses (as in illustrated in Fig. 6, portion of the barrel 32 between 32 facing 11 and middle lens 32 forms a spacer leaning on one of the lens 32).

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Yuan et al. (20040165877 A1) in view of Fouasse (1325936) and further in view of Bertolini (10197882 B2).

Regarding claim 4, 14, Yuan et al. in view of Fouasse discloses the lens module as in  claim 2 and 12  except a penetration direction of the air outlet is substantially perpendicular to an optical axis direction of the lens.
Bertolini discloses Body 6 of the aircraft having air space perpendicular to optical axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to made air outlet in the perpendicular direction as shown in Fig. 1 for the purpose of holding optical element for blocking UV- light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        June 17, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872